Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 08/20/2020 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi JP (200031245A).
As to claim 1, Imanishi teaches an optical system (A1), comprising: (See Abstract; Figs. 1, 8). 
a light source (3) to provide a beam of light; (See ¶0006; Figs. 1, 8). 
a reflector (W) to receive and redirect the beam of light; (See ¶0006; Figs. 1, 8).
The reflector is a wafer.
a light gate (10) having an opening to permit the beam of light, from the reflector, to travel through the opening; (See ¶0004 Lines 29-30, ¶0006 Lines 13-14, ¶0012; Figs. 1, 8, 9).

a processing device (5) to determine whether a notch of a wafer is in an allowable position based on the signal. (See ¶0005 Lines 22-32, ¶0007; Figs. 1).
The position detection unit (5) performs a notch position detection; therefore, the notification of allowability is made. The signal is in the form of an image. 
As to claim 2, Imanishi discloses the optical system (A1), wherein the light gate (10) comprises a partial enclosure. (See ¶0004 Lines 29-30, ¶0006 Lines 13-14, ¶0012; Figs. 1, 8, 9).
As to claim 3, Imanishi discloses the optical system (A1), wherein the opening to filter out divergent light from the beam of light. (See ¶0004 Lines 29-30, ¶0006 Lines 13-14, ¶0012; Figs. 1, 8, 9).
As to claim 5, Imanishi discloses the optical system (A1), wherein the reflector (W) comprises one or more angled surfaces associated with redirecting the beam of light toward the light gate (10). (See ¶0004 Lines 27-30; Figs. 1, 8, 9).
As to claim 6, Imanishi discloses the optical system (A1), wherein the light sensor (4) is to convert the portion of the beam of light to the signal such that a value of a characteristic of the signal corresponds to an intensity of the portion of the beam of light. (See ¶0004 Lines 22-32; Figs. 1, 8).
As to claim 15, Imanishi discloses a position detection device (A1), comprising: a reflector (W) to redirect a beam of light; (See ¶0006; Figs. 1, 8).
The reflector is a wafer.

a light sensor (4) to convert a portion of the beam of light, received from the opening of the light gate (10), to a signal; and (See ¶0004 Lines 22-32; Figs. 1, 8).
a processing device (5) to detect, based on the signal, whether a notch of a wafer is in an allowable position. (See ¶0005 Lines 22-32, ¶0007; Figs. 1).
As to claim 16, Imanishi discloses the position detection device (A1), further comprising a light source (3) to provide the beam of light toward the reflector (W). (See ¶0006; Figs. 1, 8).
As to claim 18, Imanishi discloses the position detection device (A1), wherein the reflector (W) comprises at least one angled surface associated with redirecting the beam of light toward the light gate (10). (See ¶0004 Lines 27-30; Figs. 1, 8, 9).
As to claim 19, Imanishi discloses the position detection device (A1), wherein a value of a characteristic of the signal depends on an intensity of the portion of the beam of light. (See ¶0004 Lines 22-32; Figs. 1, 8).
As to claim 20, Imanishi discloses the position detection device (A1), wherein the processing device is further to cause an action to be performed based on a result of whether the notch of the wafer is in an allowable position. (See ¶0005 Lines 22-32, ¶0007; Figs. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (JP 2000031245A) in view of Kim (KR 100871747 B1).
As to claim 4, Imanishi teaches the optical system of claim 1, in which this claim depends on.
Imanishi does not explicitly teach wherein a size of the opening is greater than or equal to a size of the notch.
However, Kim does teach in an analogous art wherein a size of the opening is greater than or equal to a size of the notch. (See Page 2, Lines 50-56, Figs. 2, 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in system of Imanishi wherein a size of the opening is greater than or equal to a size of the notch.
The advantage of this inclusion is to allow a light to pass throw the notch towards the sensor, which allows for accurate measurement of alignment. 

Claims 7-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi in view of Liu (CN110459499 B).
As to claims 7, 8, Imanishi teaches the optical system of claim 1, in which this claim depends on.
Imanishi does not explicitly teach wherein the processing device is further to provide an indication of whether the notch of the wafer is in the allowable position;
wherein the processing device is further to trigger an alarm when the processing device determines that the notch of the wafer is not in the allowable position. (Claim 8).
However, Liu does teach in an analogous art wherein the processing device is further to provide an indication of whether the notch of the wafer is in the allowable position; (See Abstract ¶0011, ¶0012; Fig. 1).
wherein the processing device is further to trigger an alarm when the processing device determines that the notch of the wafer is not in the allowable position. (See ¶0018; Fig. 1).
The term “processing device” is met by the term “processing module”.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Imanishi wherein the processing device is further to provide an indication of whether the notch of the wafer is in the allowable position and wherein the processing device is further to trigger an alarm when the processing device determines that the notch of the wafer is not in the allowable position.
The advantage of this inclusion is to detect an error within the wafer, which keeps the error rate low. 
As to claims 9, 13, 14, Imanishi teaches a method, comprising providing, by a light source (3), a beam of light toward a reflector (W); (See ¶0006; Figs. 1, 8).

receiving, by the light sensor (4), a portion of the beam of light; (See ¶0004 Lines 22-32; Figs. 1, 8).
converting, by the light sensor (4), the portion of the beam of light to a signal; and (See ¶0004 Lines 22-32; Figs. 1, 8)
Imanishi does not explicitly teach determining, by a processing device and based on the signal, whether an amount of a shift in a position of a wafer notch satisfies a notch shift threshold.
further comprising providing an indication of a result of determining whether the amount of the shift in the position of the wafer notch satisfies the notch shift threshold; (Claim 13)
further comprising triggering an alarm when a result of determining whether the amount of the shift in the position of the wafer notch satisfies the notch shift threshold is that the amount of the shift in the position of the wafer notch does not satisfy the notch shift threshold. (Claim 14)
However, Liu does teach in an analogous art determining, by a processing device and based on the signal, whether an amount of a shift in a position of a wafer notch satisfies a notch shift threshold; (See Abstract ¶0011, ¶0012, ¶0018; Fig. 1).
The term “processing device” is met by the term “processing module”. Wherein the shift threshold is a minimum offset of 0.1mm.

further comprising triggering an alarm when a result of determining whether the amount of the shift in the position of the wafer notch satisfies the notch shift threshold is that the amount of the shift in the position of the wafer notch does not satisfy the notch shift threshold. (See Abstract ¶0011, ¶0012, ¶0018; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Imanishi determining, by a processing device and based on the signal, whether an amount of a shift in a position of a wafer notch satisfies a notch shift threshold.
The advantage of this inclusion is to detect an error within the wafer, which keeps the error rate low. 
As to claim 10, Imanishi also teaches the method, further comprising filtering, by the opening of the light gate (10), divergent light from the beam of light in association with permitting the beam of light to travel toward the light sensor (4). (See ¶0004 Lines 29-30, ¶0006 Lines 13-14, ¶0012; Figs. 1, 8, 9).
As to claim 12, Imanishi also teaches the method claim 9, wherein a value of a characteristic of the signal is dependent on an intensity of the portion of the beam of light. (See ¶0004 Lines 22-32; Figs. 1, 8).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi.
As to claim 17, Imanishi teaches the position detection device of claim 14, in which this claim depends on.
Imanishi does not explicitly teach wherein a size of the opening corresponds to a range of allowable positions of the notch.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a size of the opening corresponds to a range of allowable positions of the notch,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device of Imanishi wherein a size of the opening corresponds to a range of allowable positions of the notch.
The advantage of this inclusion is to detect an error within the wafer, which keeps the error rate low. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Even though Imanishi teaches the method of claim 9, neither prior art teaches alone or in combination a method of claim 9, wherein redirecting the beam of light toward the light gate comprises: reflecting, by a first surface of the reflector, the beam of light toward a second surface of the reflector; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886